


117 HR 4492 IH: Biosecurity Information Optimization for Defense Act of 2021
U.S. House of Representatives
2021-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 4492
IN THE HOUSE OF REPRESENTATIVES

July 16, 2021
Mr. Swalwell introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Armed Services, Homeland Security, and Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To establish an interagency forum for biodefense preparedness, and for other purposes.


1.Short titleThis Act may be cited as the Biosecurity Information Optimization for Defense Act of 2021.  2.National biodefense strategySection 1086 of the National Defense Authorization Act for Fiscal year 2017 (Public Law 114–328; 130 Stat. 2423; 6 U.S.C. 104), as amended by section 1704 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1797; 6 U.S.C. 104), is further amended to read as follows: 

104.National biodefense strategy
(a)Interagency Forum for Biodefense PreparednessThe President shall establish a cabinet-level interagency forum to be known as the National Biodefense Directorate (referred to in this section as the Directorate). (b)Duties of DirectorateThe Directorate shall develop—
(1)a national biodefense strategy and associated implementation plan; and (2)a national strategy with respect to countering the spread of misinformation and disinformation relating to biodefense and associated implementation plans.
(c)Membership
(1)In generalThe Directorate shall be composed from governmental positions specified in paragraph (2). (2)Governmental positionsGovernmental positions specified in this paragraph are the following:
(A)The Secretary of Agriculture. (B)The Secretary of Defense.
(C)The Secretary of Health and Human Services. (D)The Secretary of Homeland Security.
(E)The Vice President. (F)Other officers of the United States Government designated by the President. 
(3)ChairpersonThe Chairperson of the Directorate shall be the Vice President, or in the absence of the Vice President, the designee of the Vice President. (d)Meeting (1)MeetingsThe Directorate shall meet not less than once every six months or at the call of the Chairperson.
(2)QuorumA simple majority shall constitute a quorum. (e)Executive Secretary and staff of Directorate (1)Executive SecretaryThe Directorate shall have an Executive Secretary who shall be—
(A)appointed by the Chairperson; and (B)be an employee of the Office of the Vice President.
(2)Personnel
(A)In generalSubject to the rules prescribed by the Directorate, the Executive Secretary may appoint and fix the pay of personnel as the Executive Secretary considers appropriate. (B)Applicability of Civil Service lawsPersonnel appointed to the Directorate pursuant to subparagraph (A) shall be subject to the provisions of title 5, United States Code, governing appointments in the competitive service, and shall be paid in accordance with the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates.
(3)Prohibition of Compensation of Federal employeesExcept as provided in paragraph (4), members of the Directorate who are full-time officers or employees of the United States may not receive additional pay, allowances, or benefits by reason of their service on the Directorate. (4)Travel expensesEach member of the Directorate shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code. 
(5)Staff of Federal agenciesThe Secretary of Defense, the Secretary of Health and Human Services, the Secretary of Homeland Security, Secretary of Agriculture, and each officer of the United States appointed to the Directorate pursuant to subsection (c) shall detail, on a reimbursable basis, one staff member of that department or agency to the Directorate to assist it in carrying out its duties under this Act.  (f)Administrative support servicesUpon the request of the Directorate, the Administrator of General Services shall provide to the Directorate, on a reimbursable basis, the administrative support services necessary for the Directorate to carry out its responsibilities under this Act.
(g)Strategy and Implementation plan required
(1)In generalThe Directorate shall jointly develop a national biodefense strategy to be known as the National Biodefense Strategy and associated implementation plan, which shall— (A)include a review and assessment of biodefense policies, practices, programs and initiatives; 
(B)base such review and assessment on methods established by the Directorate for the collection and analysis of data provided by Federal, State, and local agencies; and (C)review and, as appropriate, revise the strategy every 6 months.
(2)ElementsThe strategy and associated implementation plan required under subsection (a) shall include each of the following: (A)An inventory and assessment of all existing strategies, plans, policies, laws, and interagency agreements related to biodefense, including prevention, deterrence, preparedness, detection, response, attribution, recovery, and mitigation.
(B)A description of biological threats, including biological warfare, bioterrorism, naturally occurring infectious diseases, and accidental exposures. (C)A description of the current programs, efforts, or activities of the Federal Government with respect to—
(i)preventing the acquisition, proliferation, and use of a biological weapon; (ii)preventing an accidental or naturally occurring biological outbreak; and
(iii)mitigating the effects of a biological epidemic. (D)A description of the roles and responsibilities of the Executive Agencies, including internal and external coordination procedures, in identifying and sharing information related to, warning of, and protection against, acts of terrorism using biological agents and weapons and accidental or naturally occurring biological outbreaks.
(E)An articulation of related or required interagency capabilities and whole-of-Government activities required to support the National Biodefense Strategy. (F)An identification of challenges relating to disease outbreak prediction and modeling.
(G)An assessment relating to the need for a National Infectious Disease Forecasting Center to— (i)advance the development and effective application of Federal outbreak models, predictions, and forecasts; and
(ii)support the duties of the Directorate pursuant to subsection (b). (H)Recommendations for—
(i)strengthening and improving the current biodefense capabilities, authorities, and command structures of the Federal Government; (ii)improving and formalizing interagency coordination and support mechanisms with respect to providing a robust national biodefense; and
(iii)predicting, modeling, preventing, mitigating, and eliminating biological threats that may impact the national security of the United States. (I)Any other matters the Directorate may determine necessary.
(h)National strategy combating biodefense misinformation
(1)In generalThe Directorate shall— (A)jointly develop a national strategy with respect to combating public health misinformation and disinformation that threatens the national security, and associated implementation plan, including a review and assessment of Federal government communications policies, practices, programs and initiatives;
(B)with respect to developing such strategy and plan, engage stakeholders, including social media companies, news media organizations, public health practitioners, and members of the academic community; and (C)review and, as appropriate, revise the strategy every 6 months.
(2)ElementsThe strategy and associated implementation plan required under paragraph (1) shall include each of the following: (A)An inventory and assessment of all existing strategies, plans, policies, laws, and interagency agreements with respect to Federal communications relating to biodefense. 
(B)A description of the current programs, efforts, or activities of the United States Government with respect to countering the spread of misinformation and disinformation relating to biological threats. (C)A description of the roles and responsibilities of the Executive Agencies, including internal and external coordination procedures, with respect to—
(i)communicating information relating to biodefense; and (ii)countering the spread of misinformation and disinformation relating to biodefense.
(D)An articulation of related or required interagency capabilities and whole-of-Government activities required to support the national strategy for countering the spread of misinformation and disinformation relating to biological threats. (E)Recommendations with respect to predicting, preventing, mitigating, and eliminating the spread of misinformation and disinformation relating to biological threats that may impact the national security of the United States.
(F)Recommendations for improving and formalizing interagency coordination and supporting processes with respect to providing robust Federal communications relating to biodefense. (G)Recommendations for public-private partnerships between social media companies and Federal agencies to counter the spread of misinformation and disinformation relating to biological threats on social media platforms.
(H)Specific and practice-based strategies and guidance with respect to Federal and State communications relating to biological threats. (I)Any other matters the Directorate may determine necessary.
(i)Report
(1)In generalNot later than 180 days after the date of the enactment of this section and annually thereafter, the Directorate shall submit to the National Security Council and appropriate congressional committees a report including the strategy and associated implementation plans required by subsections (f) and (g). (2)FormEach report required under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.
(j)GAO review
(1)In generalNot later than 180 days after the date on which the report is submitted pursuant to subsection (i), the Comptroller General of the United States shall complete a review of such report. (2)ReportNot later than 90 days after the date on which the Comptroller General completes the report required under paragraph (1), the Comptroller General shall submit to the appropriate congressional committees a report that includes—
(A)the identification of gaps in such strategies and plans; and (B)recommendations to address such gaps.
(k)DefinitionsIn this section: (1)Appropriate congressional committeesThe term “appropriate congressional committees” means—
(A)the congressional defense committees;  (B)the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate;
(C)the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate; and (D)the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate.
(2)BiodefenseThe term biodefense includes actions to counter biological threats, reduce risks, and prepare for, respond to, and recover from biological incidents. (3)Biological threatThe term biological threat includes biological warfare, bioterrorism, naturally occurring infectious diseases, and accidental exposures.
(4)MisinformationThe term misinformation means information that is materially incorrect in the context of scientific information of the time. (5)DisinformationThe term disinformation means information that is intentionally materially incorrect in the context of scientific information of the time..

